Citation Nr: 1110732	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  98-15 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement on an extraschedular basis to an initial rating in excess of 50 percent for bilateral claw feet with tarsal tunnel syndrome.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine and/or bilateral claw feet.

4.   Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine and/or claw feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2003 and September 2008, the Board remanded the claims for additional development.  

In an April 2010 decision, the Board granted an increased rating of 50 percent for the service-connected bilateral claw feet with tarsal tunnel syndrome; granted service connection for a non-healing neuropathic plantar ulcer and bilateral ankle instability; and denied service connection for a cervical spine disorder, a bilateral shoulder disorder, a bilateral leg disorder and bilateral lower extremity peripheral neuropathy.

The Veteran appealed the claim of entitlement to an initial increased rating for bilateral claw feet with tarsal tunnel syndrome and the denials of service connection for a cervical spine disorder and a bilateral shoulder disorder to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' Joint Motion for Partial Remand (Joint Motion), vacating the portion of the Board's April 2008 decision that failed to address an initial increased rating for bilateral claw feet on an extraschedular basis and that denied the claims for service connection for a cervical spine disorder and a bilateral shoulder disorder.  The issues were remanded back to the Board for development consistent with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the September 2010 Joint Motion, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to an extraschedular rating for bilateral claw feet with tarsal tunnel syndrome and for entitlement to service connection for a bilateral cervical spine disorder and for a bilateral shoulder disorder.  

In its April 2008 decision, the Board determined that an initial rating of 50 percent had been met for the Veteran's bilateral claw feet with tarsal tunnel syndrome under Diagnostic Code 5278 of the VA Schedule for Rating Disabilities.  See 38 C.F.R. §§ 4.14, 4.71, Diagnostic Code 5278 (2010).   The assignment of the 50 percent rating is the highest rating available for bilateral claw feet.  However, as noted by the Joint Motion, the Board failed to discuss whether the Veteran's bilateral claw feet presented such an exceptional or unusual disability picture as to warrant referral for an extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  In particular, the Joint Motion noted that a February 2010 vocational assessment found that the Veteran's bilateral claw feet have precluded him from employment since the 1980s other than to work on his father's farm.        

The Board cannot assign an extra-schedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director has determined that an extra- schedular evaluation is not warranted does the Board have jurisdiction to decide the claim on the merits.

The Board also notes that in a July 2009 rating decision, the Veteran was awarded a TDIU rating.  However, this does not preclude the need for extraschedular consideration.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that because extraschedular rating and TDIU ratings are measured differently, those claims are not inextricably intertwined).  Indeed, even when a TDIU rating is granted, a Veteran is still entitled to adjudication of claims for schedular or extraschedular ratings for individual disabilities.  See Colayong v. West, 12 Vet. App. 524, 537 (1999).

Thus, the Board refers the issue of a higher initial rating for bilateral claw feet with tarsal tunnel syndrome to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).

With respect to the claims for service connection for a cervical spine disorder and a bilateral shoulder disorder, the Joint Motion indicated that in rendering its April 2010 decision, the Board relied upon incomplete June 2009 and July 2009 VA medical opinions.  The examiner had stated that the claimed disabilities were not caused by or related to service-connected disabilities.  The Joint Motion stated that the June 2009 VA opinion was inadequate because the examiner failed to provide an opinion as to whether the Veteran's cervical spine disorder may be aggravated by his service-connected lumbar spine disorder and/or his service-connected bilateral claw feet.  Similarly, the July 2009 VA opinion was also noted to be inadequate because the  examiner failed to provide an opinion as to whether the Veteran's bilateral shoulder disorder may be aggravated by his service-connected lumbar spine disorder and/or his service-connected bilateral claw feet.  

The Board has reviewed the June 2009 VA examination report and notes that, although the VA examiner provided an opinion that the Veteran's cervical spine disorder was not related to his service or his degenerative disc disease or claw feet, the examiner failed to specifically state whether the Veteran's cervical spine disorder may be aggravated by his service-connected lumbar spine and bilateral feet disabilities.  Moreover, while in a July 2009 addendum the examiner concluded that it was less likely than that the Veteran's bilateral shoulder disorder was due to his service-connected lumbar spine disorder and claw feet, the examiner failed to specifically state whether the Veteran's bilateral shoulder disorder may be aggravated by his service-connected lumbar spine and bilateral feet disabilities.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, further VA examination is warranted to determine whether the Veteran's cervical spine and bilateral shoulder disorders have been aggravated by his service-connected lumbar spine disorder and/or claw feet is also needed.  

The case is REMANDED for the following action:

1.  Submit the claim for an initial higher rating for bilateral claw feet with tarsal tunnel syndrome to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).

2.  Schedule the Veteran for an appropriate examination with regard to his claims of entitlement to service connection for a cervical spine disorder and a bilateral shoulder disorder as secondary to his service-connected lumbar spine disorder and/or claw feet.  All indicated tests should be accomplished. The claims folder and a copy of this REMAND must be made available to the examiner. 

The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that a cervical spine disorder is aggravated by the Veteran's service-connected lumbar degenerative disc disease and/or claw feet with tarsal tunnel syndrome.  A complete rationale for any opinion offered must be provided.  

The examiner must also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that a bilateral shoulder disorder is aggravated by the Veteran's service-connected lumbar degenerative disc disease and/or claw feet with tarsal tunnel syndrome.  A complete rationale for any opinion offered must be provided.  

3.  The Veteran's claims should be readjudicated.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant and his attorney offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


